DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

Claim 2 and 10 of this application is patentably indistinct from claims 1 and 11 of Application No. 15902955. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of U.S. Patent No. 11024064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 of this Application, even though broader in subject matter, are addressed by the independent claims of its parent application U.S. Patent No. 11024064 B2.
Claims 2-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9972121 B2.

Claim 2 (and similarly for Claim 10):	
This Application
US Patent No. 11024064 B2 (claims 1 and 11)
A method comprising: 
A method for presenting augmented reality data from a medical monitoring device, the method comprising: 
under control of a hardware processor, receiving physiological monitoring data from a monitoring hub;
under control of a hardware processor, receiving physiological monitoring data comprising physiological parameter values associated with a patient from a monitoring hub;
determining a hub user interface configuration including at least a plurality of user interface elements in a first arrangement;
receiving hub user interaction data from the monitoring hub, wherein the hub user interaction data comprises a plurality of user interface elements in a first arrangement;

determining a hub user interface configuration from the hub user interaction data;
causing presentation of a user interface on a display of the monitoring hub according to the hub user interface configuration; 
causing presentation of a user interface on a display of the monitoring hub according to the hub user interface configuration; 

accessing user interface configuration data, wherein the user interface configuration data is indicative of the hub user interface configuration; 
generating, from the physiological monitoring data, a plurality of augmented reality objects based at least in part on the hub user interface configuration, wherein each object from the plurality of augmented reality objects corresponds to an element from the plurality of user interface elements;
generating, from the physiological monitoring data, a plurality of augmented reality objects according to the user interface configuration data, wherein each object from the plurality of augmented reality objects corresponds to an element from the plurality of user interface elements; 
receiving user interaction data from a user input device of an augmented reality device, wherein the user interaction data comprises an indication of an interaction to virtually pin the plurality of augmented reality objects to a reference object; 
receiving user interaction data from a user input device of an augmented reality device, wherein the user interaction data comprises an indication of an interaction to virtually pin the plurality of augmented reality objects to a reference object; 
determining a reference position based at least in part the user interaction data; 
determining a reference position based at least in part the user interaction data; 
and causing presentation of the plurality of augmented reality objects in an augmented reality display, wherein the plurality of augmented reality objects are presented relative to the reference position in a second arrangement corresponding to the first arrangement.
and causing presentation of the plurality of augmented reality objects in an augmented reality display, wherein the plurality of augmented reality objects are presented relative to the reference position in a second arrangement corresponding to the first arrangement.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616